t c memo united_states tax_court anargyros george mylonas petitioner v commissioner of internal revenue respondent docket no filed date anargyros george mylonas pro_se marilyn s ames for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties for the taxable years and additions to tax sec year deficiency a sec_6654 dollar_figure big_number dollar_figure dollar_figure -- dollar_figure penalty sec_6662 dollar_figure -- after concessions the only issue remaining for decision is whether petitioner is liable for the addition_to_tax authorized by sec_6651 for the taxable_year in the amount of dollar_figure we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner anargyros george mylonas resided in houston texas at the time he filed his petition at all times relevant petitioner owned and operated a nightclub club which he reported for tax purposes as a schedule c business during and petitioner worked long and demanding hours at his club in addition to operating his club petitioner was renovating it performing at least some of the work himself working at the club or renovating it occupied most of petitioner's time during and 1all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure 2in a stipulation of agreed adjustments the parties have stipulated revised tax deficiencies for the taxable years and and the amount of the addition_to_tax under sec_6651 which is at issue for petitioner knew that he was required to file a federal_income_tax return for the taxable_year petitioner also knew that the original deadline for filing his return was date in fact he obtained an extension of that deadline however petitioner failed to file his return by the extended deadline petitioner explained his failure_to_file by pointing out that he was too busy to do everything however if petitioner had known that his failure_to_file was going to cost him so much money he would have closed the club for a week and taken the steps necessary to file his return on time after conducting an audit with respect to petitioner's income_tax_liability for the taxable years and respondent determined petitioner's federal_income_tax liability for those years respondent also determined that petitioner was liable for the addition_to_tax under sec_6651 for and for the addition_to_tax under sec_6654 for and for the accuracy-related_penalty under sec_6662 for the parties have entered into a stipulation of agreed adjustments which resolves all issues in this case except petitioner's liability for the addition_to_tax under sec_6651 for as part of that stipulation the parties have agreed that the deficiency in income_tax for the taxable_year is dollar_figure and that the amount of the addition_to_tax in dispute for under sec_6651 is dollar_figure opinion sec_6651 requires a taxpayer to pay an addition_to_tax whenever the taxpayer fails to file his federal_income_tax return by its due_date determined with regard to any extension of time to file unless the taxpayer shows that his failure_to_file a timely return is due to reasonable_cause and not due to willful neglect the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed percent in the aggregate sec_6651 in this case respondent seeks to impose the addition_to_tax under sec_6651 because petitioner failed to file his federal_income_tax return for the taxable_year by its extended due_date petitioner contending that he should not be liable for the addition_to_tax asserts that he had reasonable_cause for his failure_to_file in order to avoid the liability for the addition_to_tax under sec_6651 a taxpayer who fails to file a return must prove that the failure_to_file was due to reasonable_cause and that the failure_to_file a timely return did not result from willful neglect 469_us_241 66_tc_373 affd on other grounds 598_f2d_1375 5th cir 56_tc_1324 affd without published opinion 496_f2d_876 5th cir the term reasonable_cause is not defined by sec_6651 however sec_301_6651-1 proced admin regs gives some guidance the pertinent part of that regulation provides that if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause although the regulation does not explain what constitutes ordinary business care and prudence the supreme court in united_states v boyle supra pincite n emphasized that at a minimum it must mean an absence of fault congress obviously intended to make absence of fault a prerequisite to avoidance of the late-filing penalty a taxpayer must therefore prove that his failure_to_file on time was the result neither of carelessness reckless indifference nor intentional failure thus the service's correlation of reasonable_cause with ordinary business care and prudence is consistent with congress' intent and over years of case law as well that interpretation merits deference citations omitted 3in view of our ruling regarding reasonable_cause we need not consider whether petitioner's failure_to_file was due to willful neglect in this case petitioner has not demonstrated an absence of fault petitioner made an ill-informed decision to concentrate on running his business while ignoring his tax-filing obligation petitioner failed to take any steps to prepare or file his tax_return by the extended deadline at trial petitioner explained this failure by pointing out that he was too busy to do everything reflecting the wisdom of hindsight petitioner admitted at trial that if he had known his failure_to_file his return was going to cost him so much money he would have closed his business for a week and taken the steps necessary to file his return on time petitioner's conduct and his justification of it do not reflect the ordinary business care and prudence necessary to establish reasonable_cause under sec_6651 since petitioner has failed to show that his failure_to_file his return for was due to reasonable_cause we hold that petitioner is liable for the addition_to_tax under sec_6651 for to reflect the foregoing and concessions set forth in the stipulations of the parties decision will be entered in accordance with this opinion and the stipulations of the parties
